Exhibit 10.2

 

ENDOCARDIAL SOLUTIONS, INC.

AMENDED AND RESTATED
1993 LONG-TERM INCENTIVE
AND
STOCK OPTION PLAN
(AS AMENDED MAY 14, 2002)

 

 

Section 1.  Purpose of Plan.

 

Purpose.  This Plan shall be known as the “ENDOCARDIAL SOLUTIONS, INC. AMENDED
AND RESTATED 1993 LONG-TERM INCENTIVE AND STOCK OPTION PLAN” and is hereinafter
referred to as the “Plan.”  The purpose of the Plan is to aid in maintaining and
developing personnel capable of assuring the future success of Endocardial
Solutions, Inc., a Delaware corporation (the “Company”), to offer such personnel
additional incentives to put forth maximum efforts for the success of the
business, and to afford them an opportunity to acquire a proprietary interest in
the Company through stock options and other long-term incentive awards as
provided herein.  Options granted under this Plan may be either incentive stock
options (Incentive Stock Options”) within the meaning of Section 422 of the
Internal Revenue Code of 1986 (the “Code”), or options that do not qualify as
Incentive Stock Options.  Awards granted under this Plan shall be SARs,
restricted stock or performance awards as hereinafter described.  With respect
to outstanding Incentive Stock Options at the time of amendment of this Plan,
such options shall continue to be governed by the terms of the Plan prior to
this amendment.

 

Section 2.  Stock Subject to Plan.

 

Subject to the provisions of Section 15 hereof, the stock to be subject to
options or other awards under the Plan shall be the Company’s authorized but
unissued shares of Common Stock, $.01 par value (the “Common Shares”).  Such
shares shall be authorized but unissued shares.  Subject to adjustment as
provided in Section 15 hereof, the maximum number of shares on which options may
be exercised or other awards issued under this Plan shall be 3,300,000 shares. 
If an option or award under the Plan expires, or for any reason is terminated or
unexercised with respect to any shares, such shares shall again be available for
options or awards thereafter granted during the term of the Plan.

 

Section 3.  Administration of Plan.

 

(a)           The Plan shall be administered by the Board of Directors of the
Company or a committee thereof.  The members of any such committee shall be
appointed by and serve at the pleasure of the Board of Directors.  (The group
administering the Plan shall hereinafter be referred to as the “Committee.”)

 

(b)           The Committee shall have plenary authority in its discretion, but
subject to the express provisions of the Plan: (i) to determine the purchase
price of the Common Shares covered by each option or award, (ii) to determine
the employees to whom and the time or times at which such options and awards
shall be granted and the number of shares to be subject to each, (iii) to
determine the form of payment to be made upon the exercise of an SAR or in
connection with performance awards, either cash, Common Shares of the Company or
a combination thereof, (iv) to determine the terms of exercise of each option
and award, (v) to accelerate the time at which all or any part of an option or
award may be exercised, (vi) to amend or modify the terms of any option or award
with the consent of the optionee, (vii) to interpret the Plan, (viii) to
prescribe, amend and rescind rules and regulations relating to the Plan, (ix) to
determine the terms and provisions of each option and award agreement under the
Plan (which agreements need not be identical), including the designation of
those options intended to be Incentive Stock Options, and (x) to make all other
determinations necessary or advisable for the administration of the Plan,
subject to the exclusive authority of the Board of Directors under Section 16
herein to amend or terminate the Plan.  The Committee’s determinations on the
foregoing matters, unless otherwise disapproved by the Board of Directors of the
Company, shall be final and conclusive.

 

(c)           The Committee shall select one of its members as its Chair and
shall hold its meetings at such times and places as it may determine.  A
majority of its members shall constitute a quorum.  All

 

--------------------------------------------------------------------------------


 

determintations of the Committee shall be made by not less than a majority of
its members.  Any decision or determination reduced to writing and signed by all
of the members of the Committee shall be fully effective as if it had been made
by a majority vote at a meeting duly called and held.  The grant of an option or
award shall be effective only if a written agreement shall have been duly
executed and delivered by and on behalf of the Company following such grant. 
The Committee may appoint a Secretary and may make such rules and regulations
for the conduct of its business as it shall deem advisable.

 

Section 4.  Eligibility and Grant.

 

(a)           Eligibility.  Incentive Stock Options may only be granted under
this Plan to any full or part-time employee (which term as used herein includes,
but is not limited to, officers and directors who are also employees) of the
Company and of its present and future subsidiary corporations within the meaning
of Section 424(f) of the Code (herein called “subsidiaries”).  Full or part-time
employees, officers, consultants, directors (including directors who are not
employees of the Company) or independent contractors of the Company or one of
its subsidiaries shall be eligible to receive options which do not qualify as
Incentive Stock Options and awards.  In determining the persons to whom options
and awards shall be granted and the number of shares subject to each, the
Committee may take into account the nature of services rendered by the
respective employees or consultants, their present and potential contributions
to the success of the Company and such other factors as the Committee in its
discretion shall deem relevant.

 

(b)           Grant of Additional Options.  A person who has been granted an
option or award under this Plan may be granted additional options or awards
under the Plan if the Committee shall so determine; provided, however, that for
Incentive Stock Options to the extent the aggregate fair market value
(determined at the time the Incentive Stock Option is granted) of the Common
Shares with respect to which all Incentive Stock Options are exercisable for the
first time by an employee during any calendar year (under all plans described in
subsection (d) of Section 422 of the Code of his or her employer corporation and
its parent and subsidiary corporations) exceeds $100,000, such options shall be
treated as options that do not qualify as Incentive Stock Options.  Nothing in
the Plan or in any agreement thereunder shall confer on any employee any right
to continue in the employ of the Company or any of its subsidiaries or affect,
in any way, the right of the Company or any of its subsidiaries to terminate his
or her employment at any time.

 

Section 5.  Price.

 

The option price for all Incentive Stock Options granted under the Plan shall be
determined by the Committee but shall not be less than 100% of the fair market
value of the Common Shares at the date of grant of such option.  The option
price for options granted under the Plan that do not qualify as Incentive Stock
Options and, if applicable, the price for all awards shall also be determined by
the Committee.  For purposes of the preceding sentence and for all other
valuation purposes under the Plan, the fair market value of the Common Shares
shall be as reasonably determined by the Committee.  If on the date of grant of
any option or award hereunder the Common Shares are not traded on an established
securities market, the Committee shall make a good faith attempt to satisfy the
requirements of this Section 5 and in connection therewith shall take such
action as it deems necessary or advisable.

 

Section 6.  Term.

 

Each option and award and all rights and obligations thereunder shall expire on
the date determined by the Committee and specified in the option or award
agreement.  The Committee shall be under no duty to provide terms of like
duration for options or awards granted under the Plan, but the term of an
Incentive Stock Option may not extend more than ten (10) years form the date of
grant of such option and the term of options granted under the Plan which do not
qualify as Incentive Stock Options may not extend more than fifteen (15) years
from the date of granting of such option.

 

2

--------------------------------------------------------------------------------


 

Section 7.  Exercise of Option or Award.

 

(a)           Exercisability.  The Committee shall have full and complete
authority to determine whether an option or award will be exercisable in full at
any time or from time to time during the term thereof, or to provide for the
exercise thereof in such installments, upon the occurrence of such events (such
as termination of employment for any reason) and at such times during the term
of the option as the Committee may determine and specify in the option or award
agreement.

 

(b)           No Violation of State or Federal Laws.  The exercise of any option
or award granted hereunder shall only be effective at such time that the sale of
Common Shares pursuant to such exercise will not violate any state or federal
securities or other laws.

 

(c)           Method of Exercise.  An optionee or grantee electing to exercise
an option or award shall give written notice to the Company of such election and
of the number of shares subject to such exercise.  The full purchase price of
such shares shall be tendered with such notice of exercise.  Payment shall be
made to the Company in cash (including bank check, certified check, personal
check, or money order), or, at the discretion of the Committee and as specified
by the Committee, (i) by delivering certificates for the Company’s Common Shares
already owned by the optionee or grantee having a fair market value as of the
date of grant equal to the full purchase price of the shares, or (ii) by
delivering the optionee’s or grantee’s promissory note, which shall provide for
interest at a rate not less than the minimum rate required to avoid the
imputation of income, original issue discount or a below-market-rate loan
pursuant to Sections 483, 1274 or 7872 of the Code or any successor provisions
thereof, or (iii) a combination of cash, the optionee’s or grantee promissory
note and such shares.  The fair market value of such tendered shares shall be
determined as provided in Section 5 herein.  The optionee’s or grantee’s
promissory note shall be a full recourse liability of the optionee and may, at
the discretion of the Committee, be secured by a pledge of the shares being
purchased.  Until such person has been issued the shares subject to such
exercise, he or she shall possess no rights as a shareholder with respect to
such shares.

 

Section 8.  Stock Appreciation Rights.

 

(a)           Grant.  At the time of grant of an option or award under the Plan
(or at any other time), the Committee, in its discretion, may grant a Stock
Appreciation Right (“SAR”) evidenced by an agreement in such form as the
Committee shall from time to time approve.  Any such SAR may be subject to
restrictions on the exercise thereof as may be set forth in the agreement
representing such SAR, which agreement shall comply with and be subject to the
following terms and conditions and any additional terms and conditions
established by the Committee that are consistent with the terms of the Plan.

 

(b)           Exercise.  An SAR shall be exercised by the delivery to the
Company of a written notice which shall state that the holder thereof elects to
exercise his or her SAR as to the number of shares specified in the notice and
which shall further state what portion, if any, of the SAR exercise amount
(hereinafter defined) the holder thereof requests is to be paid in cash and what
portion, if any, is to be paid in Common Shares of the Company.  The Committee
promptly shall cause to be paid to such holder the SAR exercise amount either in
cash, in Common Shares of the Company, or any combination of cash and shares as
the Committee may determine.  Such determination may be either in accordance
with the request made by the holder of the SAR or in the sole and absolute
discretion of the Committee.  The SAR exercise amount is the excess of the fair
market value of one share of the Company’s Common Shares on the date of exercise
over the per share exercise price in respect of which the SAR was granted,
multiplied by the number of shares as to which the SAR is exercised.  For the
purposes hereof, the fair market value of the Company’s shares shall be
determined as provided in Section 5 herein.

 

Section 9.  Restricted Stock Awards.

 

Awards of Common Shares subject to forfeiture and transfer restrictions may be
granted by the Committee.  Any restricted stock award shall be evidenced by an
agreement in such form as the Committee shall from time to time approve, which
agreement shall comply with and be subject to the following terms and conditions
and any additional terms and conditions established by the Committee that are
consistent with the terms of the Plan:

 

3

--------------------------------------------------------------------------------


 

(a)           Grant of Restricted Stock Awards.  Each restricted stock award
made under the Plan shall be for such number of Common Shares as shall be
determined by the Committee and set forth in the agreement containing the terms
of such restricted stock award.  Such agreement shall set forth a period of time
during which the grantee must remain in the continuous employment of the Company
in order for the forfeiture and transfer restrictions to lapse.  If the
Committee so determines, the restrictions may lapse during such restricted
period in installments with respect to specified portions of the shares covered
by the restricted stock award.  The agreement may also, in the discretion of the
Committee, set forth performance or other conditions that will subject the
Common Shares to forfeiture and transfer restrictions.  The Committee may, at
its discretion, waive all or any part of the restrictions applicable to any or
all outstanding restricted stock awards.

 

(b)           Delivery of Common Shares and Restrictions.  At the time of a
restricted stock award, a certificate representing the number of Common Shares
awarded thereunder shall be registered in the name of the grantee.  Such
certificate shall be held by the Company or any custodian appointed by the
Company for the account of the grantee subject to the terms and conditions of
the Plan, and shall bear such a legend setting forth the restrictions imposed
thereon as the Committee, in its discretion, may determine.  The grantee shall
have all rights of a shareholder with respect to the Common Shares, including
the right to receive dividends and the right to vote such shares, subject to the
following restrictions: (i) the grantee shall not be entitled to delivery of the
stock certificate until the expiration of the restricted period and the
fulfillment of any other restrictive conditions set forth in the restricted
stock agreement with respect to such Common Shares; (ii) none of the Common
Shares may be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of during such restricted period or until after the
fulfillment of any such other restrictive conditions; and (iii) except as
otherwise determined by the Committee, all of the Common Shares shall be
forfeited and all rights of the grantee to such Common Shares shall terminate,
without further obligation on the part of the Company, unless the grantee
remains in the continuous employment of the Company for the entire restricted
period in relation to which such Common Shares were granted and unless any other
restrictive conditions relating to the restricted stock award are met.  Any
Common Shares, any other securities of the Company and any other property
(except for cash dividends) distributed with respect to the Common Shares
subject to restricted stock awards shall be subject to the same restrictions,
terms and conditions as such restricted Common Shares.

 

(c)           Termination of Restrictions.  At the end of the restricted period
and provided that any other restrictive conditions of the restricted stock award
are met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the agreement relating to the restricted stock award
or in the Plan shall lapse as to the restricted Common Shares subject thereto,
and a stock certificate for the appropriate number of Common Shares, free of the
restrictions and the restricted stock legend, shall be delivered to the grantee
or his or her beneficiary or estate, as the case may be.

 

Section 10.  Performance Awards.

 

The Committee is further authorized to grant performance awards.  Subject to the
terms of this Plan and any applicable award agreement, a performance award
granted under the Plan (i) may be denominated or payable in cash, Common Shares
(including, without limitation, restricted stock), other securities, other
awards, or other property and (ii) shall confer on the holder thereof rights
valued as determined by the Committee, in its discretion, and payable to, or
exercisable by, the holder of the performance awards, in whole or in part, upon
the achievement of such performance goals during such performance periods as the
Committee, in its discretion, shall establish.  Subject to the terms of this
Plan and any applicable award agreement, the performance goals to be achieved
during any performance period, the length of any performance period, the amount
of any performance award granted, and the amount of any payment or transfer to
be made by the grantee and by the Company under any performance award shall be
determined by the Committee.

 

Section 11.  Income Tax Withholding and Tax Bonuses.

 

(a)           Withholding of Taxes.  In order to comply with all applicable
federal or state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that all applicable federal or state
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of an optionee or grantee under the Plan, are withheld or
collected from such optionee or

 

4

--------------------------------------------------------------------------------


 

grantee.  In order to assist an optionee or grantee in paying all federal and
state taxes to be withheld or collected upon exercise of an option or award
which does not qualify as an Incentive Stock Option hereunder, the Committee, in
its absolute discretion and subject to such additional terms and conditions as
it may adopt, shall permit the optionee or grantee to satisfy such tax
obligation by (i) electing to have the Company withhold a portion of the shares
otherwise to be delivered upon exercise of such option or award with a fair
market value, determined in accordance with Section 5 herein, equal to such
taxes or (ii) delivering to the Company Common Shares other than the shares
issuable upon exercise of such option or award with a fair market value,
determined in accordance with Section 5, equal to such taxes.

 

(b)           Tax Bonus.  The Committee shall have the authority, at the time of
grant of an option under the Plan or at any time thereafter, to approve tax
bonuses to designated optionees or grantees to be paid upon their exercise of
options or awards granted hereunder.  The amount of any such payments shall be
determined by the Committee.  The Committee shall have full authority in its
absolute discretion to determine the amount of any such tax bonus and the terms
and conditions affecting the vesting and payment thereafter.

 

Section 12.  Additional Restrictions.

 

The Committee shall have full and complete authority to determine whether all or
any part of the Common Shares of the Company acquired upon exercise of any of
the options or awards granted under the Plan shall be subject to restrictions on
the transferability thereof or any other restrictions affecting in any manner
the optionee’s or grantee’s rights with respect thereto, but any such
restriction shall be contained in the agreement relating to such options or
awards.

 

Section 13.  Ten Percent Shareholder Rule.

 

Notwithstanding any other provision in the Plan, if at the time an option is
otherwise to be granted pursuant to the Plan the optionee owns directly or
indirectly (within the meaning of Section 424(d) of the Code) Common Shares of
the Company possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or its parent or subsidiary
corporations, if any (within the meaning of Section 422(b)(6) of the Code), then
any Incentive Stock Option to be granted to such optionee pursuant to the Plan
shall satisfy the requirements of Section 422(c)(5) of the Code, and the option
price shall be not less than 110% of the fair market value of the Common Shares
of the Company determined as described herein, and such option by its terms
shall not be exercisable after the expiration of five (5) years from the date
such option is granted.

 

Section 14.  Non-Transferability.

 

No option or award granted under the Plan shall be transferable by an optionee
or grantee, otherwise than by will or the laws of descent or distribution. 
Except as otherwise provided in an option or award agreement, during the
lifetime of an optionee or grantee, the option shall be exercisable only by such
optionee or grantee.

 

Section 15.  Dilution or Other Adjustments.

 

If there shall be any change in the Common Shares through merger, consolidation,
reorganization, recapitalization, dividend in the form of stock (of whatever
amount), stock split or other change in the corporate structure, appropriate
adjustments in the Plan and outstanding options and awards shall be made by the
Committee.  In the event of any such changes, adjustments shall include, where
appropriate, changes in the aggregate number of shares subject to the Plan, the
number of shares and the price per share subject to outstanding options and
awards and the amount payable upon exercise of outstanding awards, in order to
prevent dilution or enlargement of option or award rights.

 

Section 16.  Amendment or Discontinuance of Plan.

 

The Board of Directors may amend or discontinue the Plan at any time.  Subject
to the provisions of Section 15 no amendment of the Plan, however, shall without
shareholder approval: (i) increase the maximum

 

5

--------------------------------------------------------------------------------


 

number of shares under the Plan as provided in Section 2 herein, (ii) decrease
the minimum price provided in Section 5 herein, (ii) extend the maximum term
under Section 6, or (iv) modify the eligibility requirements for participation
in the Plan.  The Board of Directors shall not alter or impair any option or
award theretofore granted under the Plan without the consent of the holder of
the option.

 

Section 17.  Time of Granting.

 

Nothing contained in the Plan or in any resolution adopted or to be adopted by
the Board of Directors or by the shareholders of the Company, and no action
taken by the Committee or the Board of Directors (other than the execution and
delivery of an option or award agreement), shall constitute the granting of an
option or award hereunder.

 

Section 18.  Termination of Plan.

 

Unless the Plan shall have been discontinued as provided in Section 15 hereof,
the Plan shall terminate May 4, 2003.  No option or award may be granted after
such termination, but termination of the Plan shall not, without the consent of
the optionee or grantee, alter or impair any rights or obligations under any
option or award theretofore granted.

 

6

--------------------------------------------------------------------------------